20-1145
     Singh v. Garland
                                                                                   BIA
                                                                              Ruehle, IJ
                                                                           A206 198 508

                             UNITED STATES COURT OF APPEALS
                                 FOR THE SECOND CIRCUIT

                                   SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY ORDER
MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals
 2   for the Second Circuit, held at the Thurgood Marshall
 3   United States Courthouse, 40 Foley Square, in the City of
 4   New York, on the 29th day of November, two thousand twenty-
 5   two.
 6
 7   PRESENT:
 8            RICHARD C. WESLEY,
 9            JOSEPH F. BIANCO,
10            ALISON J. NATHAN,
11                 Circuit Judges.
12   _____________________________________
13
14   GURPREET SINGH,
15            Petitioner,
16
17                      v.                                       20-1145
18                                                               NAC
19   MERRICK B. GARLAND, UNITED
20   STATES ATTORNEY GENERAL,
21            Respondent.
22   _____________________________________
23
24
25
26   FOR PETITIONER:                    Robert F. Graziano, Esq.,
27                                      Buffalo, NY.
28
 1   FOR RESPONDENT:                     Brian Boynton, Acting Assistant
 2                                       Attorney General; Andrew O’Malley,
 3                                       Senior Litigation Counsel; Sarai
 4                                       M. Aldana, Trial Attorney, Office
 5                                       of Immigration Litigation, United
 6                                       States Department of Justice,
 7                                       Washington, DC.
 8
 9        UPON DUE CONSIDERATION of this petition for review of a

10   Board of Immigration Appeals (“BIA”) decision, it is hereby

11   ORDERED, ADJUDGED, AND DECREED that the petition for review

12   is DENIED.

13        Petitioner Gurpreet Singh, a native and citizen of India,

14   seeks   review     of   a   March    10,   2020,    decision   of   the   BIA

15   affirming a December 3, 2018, decision of an Immigration Judge

16   (“IJ”) denying Singh’s application for asylum, withholding of

17   removal, and relief under the Convention Against Torture

18   (“CAT”).   In re Gurpreet Singh, No. A206 198 508 (B.I.A. Mar.

19   10, 2020), aff’g No. A206 198 508 (Immig. Ct. Buffalo Dec. 3,

20   2018). We assume the parties’ familiarity with the underlying

21   facts and procedural history.

22        We have reviewed both the BIA’s and IJ’s opinions.                   See

23   Yun-Zui Guan v. Gonzales, 432 F.3d 391, 394 (2d Cir. 2005).

24   We   review   an    adverse    credibility         determination    under   a

25   substantial evidence standard, Hong Fei Gao v. Sessions, 891

26   F.3d 67, 76 (2d Cir. 2018), and “the administrative findings


                                            2
 1   of fact are conclusive unless any reasonable adjudicator

 2   would be compelled to conclude to the contrary,” 8 U.S.C.

 3   § 1252(b)(4)(B).

 4         “Considering the totality of the circumstances, and all

 5   relevant factors, a trier of fact may base a credibility

 6   determination on . . . the inherent plausibility of the

 7   applicant’s      .   .    .       account,       the    consistency      between    the

 8   applicant’s      .    .       .    written       and     oral      statements,”     and

 9   inconsistencies within and between an applicant’s statements

10   and   other      evidence,           “without           regard      to   whether    an

11   inconsistency, inaccuracy, or falsehood goes to the heart of

12   the applicant’s claim, or any other relevant factor.”                               Id.

13   § 1158(b)(1)(B)(iii).              “We defer . . . to an IJ’s credibility

14   determination unless, from the totality of the circumstances,

15   it is plain that no reasonable fact-finder could make such an

16   adverse credibility ruling.”                     Xiu Xia Lin v. Mukasey, 534

17   F.3d 162, 167 (2d Cir. 2008); accord Hong Fei Gao, 891 F.3d

18   at 76.      Substantial evidence supports the adverse credibility

19   determination.

20         The    agency       reasonably         relied          on   inconsistencies    in

21   Singh’s testimony.            See 8 U.S.C. § 1158(b)(1)(B)(iii).                  Singh

22   testified      inconsistently           about          his    mistreatment   by     the


                                                  3
 1   police, first alleging that he was “tortured” and “beaten

 2   up,” and later clarifying that he meant that the police had

 3   pushed him into a car.         The IJ was not required to accept his

 4   explanation that he had misunderstood what “beat up” meant

 5   where it was also plausible that he was embellishing his

 6   testimony.     See Majidi v. Gonzales, 430 F.3d 77, 80 (2d Cir.

 7   2005) (“A petitioner must do more than offer a plausible

 8   explanation for his inconsistent statements to secure relief;

 9   he must demonstrate that a reasonable fact-finder would be

10   compelled      to     credit   his     testimony.”         (quotation     marks

11   omitted)); Siewe v. Gonzales, 480 F.3d 160, 166–68 (2d Cir.

12   2007) (“Where there are two permissible views of the evidence,

13   the   factfinder’s       choice    between    them        cannot    be   clearly

14   erroneous.      Rather, a reviewing court must defer to that

15   choice    so   long    as   the    deductions   are        not    illogical   or

16   implausible.”       (internal      citations        and     quotation      marks

17   omitted)).

18         Further, the IJ reasonably relied on exaggerations in

19   Singh’s    statements       that     his   mother    was     “tortured”       for

20   information about his whereabouts, given his admission that

21   he meant she was asked about his whereabouts and threatened,

22   and his concession that he had exaggerated.                      The agency did


                                            4
 1   not err in relying on the conflicting descriptions, given

 2   that the allegations of more serious harm were significantly

 3   more material in stating a claim for relief.                     Compare Yan

 4   Chen v. Gonzales, 417 F.3d 268, 275 (2d Cir. 2005) (stating

 5   that    “[c]ertainly,     beatings        and   torture    can    constitute

 6   persecution”); with Gui Ci Pan v. U.S. Att’y Gen., 449 F.3d

 7   408, 412 (2d Cir. 2006) (courts have “rejected [persecution]

 8   claims involving ‘unfulfilled’ threats”).

 9          Singh’s contention that the IJ did not                    examine the

10   totality of the circumstances is belied by the record, which

11   reflects    that   the    IJ   also       considered      the    absence   of

12   corroborating evidence and assessed the persuasiveness of

13   Singh’s testimony.       The assessment of corroboration provides

14   further support for the adverse credibility determination,

15   and Singh’s failure to proffer available evidence prevented

16   him from satisfying his burden of proof.                   Singh does not

17   challenge the IJ’s corroboration findings.                      Even if not

18   waived, the record supports the IJ’s conclusion.

19          Singh failed to present reasonably available evidence

20   and, when given the opportunity to explain this failure, did

21   not provide a compelling explanation for the lack of evidence.

22   The absence of evidence prevented Singh from rehabilitating


                                           5
 1   his claim in light of the inconsistencies and exaggeration.

 2   See Biao Yang v. Gonzales, 496 F.3d 268, 273 (2d Cir. 2007)

 3   (“An applicant’s failure to corroborate his or her testimony

 4   may bear on credibility, because the absence of corroboration

 5   in   general   makes   an   applicant   unable   to    rehabilitate

 6   testimony that has already been called into question.”).        And

 7   where, as here, an applicant’s credibility is in question, he

 8   cannot meet his burden of proof without reasonably available

9    corroboration.    See 8 U.S.C. § 1158(b)(1)(B)(ii).          The IJ

10   identified the missing evidence—letters from Singh’s mother

11   and friends in India, Facebook messages he allegedly received

12   warning him that Indian authorities continued to look for

13   him, and police reports and hospital records.         See Wei Sun v.

14   Sessions, 883 F.3d 23, 29–31 (2d Cir. 2018).          Singh did not

15   establish that the evidence was unavailable, as he did not

16   support his allegation that Indian authorities would find out

17   if his family and friends wrote letters, particularly given

18   his allegation that he could have, but did not, produce their

19   Facebook messages, and he did not assert that he attempted to

20   obtain other evidence.      See 8 U.S.C. § 1252(b)(4) (“No court

21   shall reverse a determination made by a trier of fact with

22   respect to the availability of corroborating evidence . . .


                                      6
 1   unless the court finds . . . that a reasonable trier of fact

 2   is compelled to conclude that such corroborating evidence is

 3   unavailable.”).

 4       In sum, Singh’s inconsistent and exaggerated testimony

 5   called   his    credibility   into   question,   and    he   does   not

 6   challenge      the   IJ’s   findings   regarding       his   lack   of

 7   corroboration; thus, he has not demonstrated that the agency

8    erred in concluding that he failed to meet his burden of

 9   proof.   See 8 U.S.C. § 1158(b)(1)(B)(ii), (iii); Xiu Xia Lin,

10   534 F.3d at 167.      Contrary to Singh’s claim that the IJ was

11   required to independently analyze his CAT claim, where, as

12   here, all forms of relief rely on the same factual predicate,

13   the agency is not required to engage in a separate analysis.

14   See Paul v. Gonzales, 444 F.3d 148, 156–57 (2d Cir. 2006).

15   Singh’s reference to one piece of country conditions evidence

16   that Sikhs who are militant sympathizers are “in some cases”

17   subject to “detention and torture” did not establish that he

18   would more likely than not be tortured, particularly given

19   his lack of credibility about his past harm.             Petitioner’s

20   Br. at 10.

21

22


                                      7
1       For the foregoing reasons, the petition for review is

2   DENIED.   All pending motions and applications are DENIED and

3   stays VACATED.

4                               FOR THE COURT:
5                               Catherine O’Hagan Wolfe,
6                               Clerk of Court




                                  8